Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant's arguments with respect to the amendment filed 10/18/2022 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,7-14,16-20 are rejected under 35 U.S.C. 103 as being unpatentable over  
Pierrugues et al. (US 2021/0067212 A1) in view of Ramireddy et al. (US 2021/0226674 A1) in further view of SCHELSTRAETE et al. (US 2021/0028962 A1)

Regarding Claim 1, Pierrugues teaches, A method comprising: 
establishing a wireless communication with a receive antenna of a client device over a channel; (AP 110 and one station 120 as the beamformer / beamformee. Within the environment 100a, the AP 110 and the station 120(=client device) may wirelessly communicate with each other);
performing a first sounding to the receive antenna and, responsive to the first sounding, receiving first channel state information (CSI) from the client device at a first time;( [0064] and Fig3-at block 320, a first sounding signal (=first sounding) may be transmitted by AP to stations 120/120a/120b (=client device) using the first precoding processing determined at the block 310. precoding technique or other transmission characteristic. [0065] At block 330, first beamforming feedback that is responsive to the first sounding signal (=first channel state information) may be obtained from a station);
performing at least a second sounding to the receive antenna and, responsive to the second sounding, receiving second CSI from the client device at a second time; ([0067] and Fig3-at block 350, a second sounding signal (=second sounding) may be transmitted by AP to stations 120/120a/120b (=client device) using the second precoding processing selected at block 330. [0068] At block 360, second beamforming feedback that is responsive to the second sounding signal (=second CSI from client device) may be obtained from the station);
based on the first CSI and the second CSI, determining a change in a state of the channel over a time period between the first and second time. ([0069] At block 370, the first and second beamforming feedback may be analyzed. For example, the AP may analyze S (=channel sate), in view of S2(change in channel state as described in [0064]). [0070]-In some embodiments, the quality score may be based on the SNR, how close the matrices V2 and / or V2 are to identity, or any other metrics or analyses performed based on the analysis of the first and second beamforming feedback (=based on first and second CSI)).
Pierrugues does not teach, based on the change in the state of the channel, determining a forward-predictive channel state matrix.
Ramireddy teaches, based on the forward-predictive channel state matrix, determining a forward- predictive precoding matrix, (Fig12-Step 262 -” Multi - user precoder matrix construction including precoder matrix prediction”. Fig 12, steps 260 and 262 FIG. 2 shows schematically the base station 200, gNB, the user equipment, UE, 202(=client device) and the channel 204, like a radio channel for a wireless data communication between the base station 200 and the user equipment 202. The base station includes an antenna array.
[0092] - [0094], [0181] In accordance with embodiments, the processor(=of device 200) is configured to select a wideband CQI(=change in state of channel) that optimizes the average block error rate block_error_rate ( HW ) ( 1 = 1 , ... L ) ) at the communication device for the selected composite Doppler - delay - beam precoder matrix W ) (=forward predictive matrix)( 1 = 1 , ... , L ) and a multi - dimensional channel tensor H for the T time instants .
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pierrugues, based on the change in the state of the channel, determining a forward-predictive channel state matrix; as taught by Ramireddy to use predicted precoding matrices for predictive multi - user scheduling algorithms that attempt to optimize, for example, the throughput for all users by using the knowledge of current and future precoder matrices of the user.
Pierrugues in view of Ramireddy does not teach, wherein the forward-predictive precoding matrix comprises the state of the channel at the future time and is consistent with the determined change in the state of the channel over the time period; applying the forward-predictive precoding matrix to a data transmission transmitted to the receive antenna of the client device after the second time.
SCHELSTRAETE teaches, wherein the forward-predictive precoding matrix comprises the state of the channel at the future time and is consistent with the determined change in the state of the channel over the time period and ;( [0043] For each of the received dedicated training signal, the transceiver estimates forward CSI (=state of channel at future time) derived based on the dedicated training signal from an associated beamformee to improve transmission of subsequent communications of data an associated beamformee (e.g., data packets precoded with precoding(=precoding matrix) derived from the forward CSI(= consistent with the determined change in the state of the channel ) for transmission to the associated beamformee via the forward channel. [0046]-When receiving the dedicated training signal, each of the beamformers can estimate their own respective forward CSIs derived based on the dedicated training signal from the beamformee to improve transmission of subsequent (=future time) communications of data to the beamformee (e.g. data packets precoded with precoding derived from the respective forward CSIs for transmission to the beamformee via the forward channels) 
applying the forward-predictive precoding matrix to a data transmission transmitted to the receive antenna of the client device after the second time. (Fig 8C step 846. -transmitting subsequent packets using pre - coded packets with precoding derived from the estimated csi- after forward CSI(=second time)[0141]- [ 0143 ] In an example implementation , the secondary beamformer process can use the estimated forward CSI at 846 (=after second time) to transmit subsequent packets using precoded packets with precoding derived from the estimated CSI . The secondary beamformer process repeats, at least steps 844 and 845 for each overhead dedicated training signal associated with a beamformee that the secondary beamformer intends to communicate with. Accordingly, the solicited sounding framework requires less beamformer processing and less bandwidth than traditional sounding approaches)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pierrugues in view of Ramireddy, wherein the forward-predictive precoding matrix comprises the state of the channel at the future time and is consistent with the determined change in the state of the channel over the time period applying the forward-predictive precoding matrix to a data transmission transmitted to the receive antenna of the client device after the second time as taught by SCHELSTRAETE to use predicted precoding matrices containing state of channel at future time.

Regarding Claim 2, Pierrugues teaches, the method of claim 1, wherein a data transmission with a non-forward predictive precoding matrix occurs between the performing of the first and second soundings. ([0066] At block 340, second precoding processing may be selected. Step 240 is after step-330-beamforming feedback and step-350, second sounding).
Pierrugues does not teach, predictive precoding matrix.
Ramireddy teaches, predictive precoding matrix, ([0181] In accordance with embodiments, the processor (=of device 200) is configured to select a wideband CQI (=change in state of channel) that optimizes the average block error rate block_error_rate (HW) (1 = 1, ... L)) at the communication device for the selected composite Doppler - delay - beam precoder matrix W) (=forward predictive matrix)).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pierrugues, predictive precoding matrix as taught by Ramireddy to use predicted precoding matrices for predictive multi - user scheduling algorithms that attempt to optimize, for example, the throughput for all users by using the knowledge of current and future precoder matrices of the user.

Regarding Claim 3, Pierrugues does not teach, The method of claim 1, wherein determining the forward-predictive precoding matrix includes determining a new forward-predictive precoding matrix for: each of a plurality of symbols in the data transmission; a group of the plurality of symbols in the data transmission; or a sequence of short data frames; and wherein applying the forward-predictive precoding matrix to the data transmission includes correspondingly applying the new forward-predictive precoding matrix to: each of the plurality of symbols in the data transmission; the group of the plurality of symbols in the data transmission; or the sequence of short data frames.
Ramireddy teaches, the method of claim 1, wherein determining the forward-predictive precoding matrix includes determining a new forward-predictive precoding matrix for: 
each of a plurality of symbols in the data transmission; [0211]- Yt(i ) is the preceded symbol (=each of plurality of symbols) transmitted on antenna port u at time instant t);
a group of the plurality of symbols in the data transmission or; ([0211]- the transmitter applies the Doppler - delay - beam precoder to PDSCH signals on antenna ports {1000,1008+ V - 1 } for v = L layers as where [ x ( 1,0 ) ( 1 ) , ... , xl , v - 1 ) is a symbol vector of PDSCH symbols , Pe { 1 , 2 , 4 , 8 , 12 , 16 , 24 , 32});
a sequence of short data frames and; ([0004]-For data transmission a physical resource grid may be used. The physical resource grid may comprise a set of resource elements to which various physical channels and physical signals are mapped. The resource grid may comprise a frame or radio frame having a certain duration, like 10 milliseconds, in the time domain and having a given bandwidth in the frequency domain);
wherein applying the forward-predictive precoding matrix to the data transmission includes correspondingly applying the new forward-predictive precoding matrix to: 
each of the plurality of symbols in the data transmission; [0211]- Y ( t,u ) ( i ) is the precoded symbol (=each of plurality of symbols) transmitted on antenna port u at time instant t);
the group of the plurality of symbols in the data transmission or; ([0211]- the transmitter applies the Doppler - delay - beam precoder to PDSCH signals on antenna ports {1000,1008+ V - 1} for v = L layers as where [ x (1,0) (1), ..., xl, v - 1) is a symbol vector of PDSCH symbols, Pe {1, 2, 4, 8, 12, 16, 24, 32});
the sequence of short data frames; ([0004]-For data transmission a physical resource grid may be used. The physical resource grid may comprise a set of resource elements to which various physical channels and physical signals are mapped. The resource grid may comprise a frame or radio frame having a certain duration, like 10 milliseconds, in the time domain and having a given bandwidth in the frequency domain);
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pierrugues, the method of claim 1, wherein determining the forward-predictive precoding matrix includes determining a new forward-predictive precoding matrix for: each of a plurality of symbols in the data transmission; a group of the plurality of symbols in the data transmission; or a sequence of short data frames; and wherein applying the forward-predictive precoding matrix to the data transmission includes correspondingly applying the new forward-predictive precoding matrix to: each of the plurality of symbols in the data transmission; the group of the plurality of symbols in the data transmission; or the sequence of short data frames,
as taught by Ramireddy to use predicted precoding matrices for predictive multi - user scheduling algorithms that attempt to optimize, for example, the throughput for all users by using the knowledge of current and future precoder matrices of the user.

Regarding Claim 4, Pierrugues teaches, the method of claim 1, wherein determining the change in the state of the channel over the time period between the first and second time includes linear extrapolation of the first and second CSI. ([0033]- In some embodiments, by analyzing S2 and S1, with respect to each other, the relative gain in signal strength may be observed (=change in channel state). As can be seen in the two matrices, the first matrix is close to the identity matrix, indicating a high performance of the steering matrix while the high non - zero values in the non-diagonal elements of the second matrix indicates a poor performance of the steering matrix. In some embodiments, the value of V / Q may be used to observe a normalized correlation (=linear interpolation between feedback of channel states) of the performance of a precoding technique such that changes over tracked).

Regarding Claim 5, Pierrugues teaches, The method of claim 1, further comprising performing an additional sounding and, responsive to the additional sounding, receiving an additional CSI from the client device and, based on the first CSI, second CSI and additional CSI, determining the change in the state of the channel.( [0046],Fig 1B-the sounding signals 180a/b may be similar or comparable to the sounding signal 150 , the feedback 185a/b may be similar/comparable to the feedback 185, the operations 190a/b may be similar or comparable to the operation 190).

Regarding Claim 7, Pierrugues teaches, The method of claim 6, wherein determining the change in the state of the channel includes determining that the change in the state of the channel comprises a repeating pattern.([0039]- For example , if a particular environmental feature or characteristic is observed by the AP 110 to repeatedly cause poor performance of a given precoding technique , observation of poor performance of the given precoding technique may facilitate prediction of the presence of the particular environmental feature or characteristic).

Regarding Claim 8, Pierrugues teaches, The method of claim 1, further comprising optimizing sounding by sensing a re-transmission of a data transmission to the client device or sensing a packet loss in the data transmission to the client device and, responsively, performing adaptive sounding to the client device to accommodate the re-transmission or packet loss.([0034] and [0035]- In some embodiments , the repetitive sending of sounding signals 180 may be referred to as a probing mode in which variations in the precoding techniques and / or transmission configurations are probed to identify an optimized and / or improved pre coding technique and / or transmission configuration. By changing the precoding technique between different sounding signals, the performance of the different precoding techniques may be analyzed such that the superior precoding technique may be used in concurrent and / or subsequent communications).
 
Regarding Claim 9, Pierrugues teaches, the method of claim 1, further comprising: 
receiving an alert from the client device that the client device is in motion; ([0053]- there are periods
 (such as the motion period 230) when the SNR of one or more of the streams exceeds the threshold range of variance(=alert), indicating that the beamformee is in motion);
receiving information from the client device identifying a motion trajectory of the client device; ([0052]- FIG2A may visually depict tracking SNR over time across four streams to facilitate detecting motion of a beamformee (e.g., station 120 of FIG 1A). FIG2B may visually depict tracking performance);
and updating the forward-predictive precoding matrix based on the motion trajectory, independent of a subsequent sounding ([0066]-At block 340, second precoding processing may be selected. For example, previously used precoding processing may be selected (e.g. to monitor a channel over time, to detect motion, etc.)).

Regarding Claim 10, A method comprising: 
establishing a wireless communication with a receive antenna of a client device over a channel; (AP 110 and one station 120 as the beamformer / beamformee. Within the environment 100a, the AP 110 and the station 120(=client device) may wirelessly communicate with each other);
performing a first sounding to the receive antenna and, responsive to the first sounding, receiving first channel state information (CSI) from the client device at a first time; ([0064] and Fig3-at block 320, a first sounding signal (=first sounding) may be transmitted by AP to stations 120/120a/120b (=client device) using the first precoding processing determined at the block 310. precoding technique or other transmission characteristic. [0065] At block 330, first beamforming feedback that is responsive the first sounding signal (=first channel state information) may be obtained from a station);
based on the first CSI, determining a first precoding matrix; (precoding technique or other transmission characteristic. [0065] At block 330, first beamforming feedback that is responsive to the first sounding; [0066]-At block 340, second precoding processing may be selected);
performing at least a second sounding to the receive antenna and, responsive to the second sounding, receiving second CSI from the client device at a second time; ([0067] and Fig3-at block 350, a second sounding signal (=second sounding) may be transmitted by AP to stations 120/120a/120b (=client device) using the second precoding processing selected at block 330. [0068] At block 360, second beamforming feedback that is responsive to the second sounding signal (=second CSI from client device) may be obtained from the station);
based on the second CSI, determining a second precoding matrix, the second precoding matrix indicating a change in a state of the channel from the state of the channel at the first time; ([ 0068] At block 360, second beamforming feedback that is responsive to the second sounding signal may be obtained. [0070]-At block 380, a quality score of the precoding processing may be derived based on the analysis. For example, a high value in the difference between S2 and S1, may indicate good performance and the difference may be quantified as the quality score);
Pierrugues does not teach, based on the first and second precoding matrices, determining a forward- predictive precoding matrix.
Ramireddy teaches, based on the first and second precoding matrices, determining a forward- predictive precoding matrix (Fig12-Step 262 -” Multi - user precoder matrix construction including precoder matrix prediction”. Fig 12, steps 260 and 262 FIG. 2 shows schematically the base station 200, gNB, the user equipment, UE, 202(=client device) and the channel 204, like a radio channel for a wireless data communication between the base station 200 and the user equipment 202. The base station includes an antenna array.
[0092] - [0094], [0181] In accordance with embodiments, the processor(=of device 200) is configured to select a wideband CQI(=change in state of channel) that optimizes the average block error rate block_error_rate ( HW ) ( 1 = 1 , ... L ) ) at the communication device for the selected composite Doppler - delay - beam precoder matrix W ) (=forward predictive matrix)( 1 = 1 , ... , L ) and a multi - dimensional channel tensor H for the T time instants .
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pierrugues, based on the first and second precoding matrices, determining a forward- predictive precoding matrix as taught by Ramireddy to use predicted precoding matrices for predictive multi - user scheduling algorithms that attempt to optimize, for example, the throughput for all users by using the knowledge of current and future precoder matrices of the user.
Pierrugues in view of Ramireddy does not teach, wherein the forward-predictive precoding matrix comprises the state of the channel at the future time and is consistent with the determined change in the state of the channel over the time period; applying the forward-predictive precoding matrix to a data transmission transmitted to the receive antenna of the client device after the second time.
SCHELSTRAETE teaches, wherein the forward-predictive precoding matrix comprises the state of the channel at the future time and is consistent with the determined change in the state of the channel over the time period and ;( [0043] For each of the received dedicated training signal, the transceiver estimates forward CSI (=state of channel at future time) derived based on the dedicated training signal from an associated beamformee to improve transmission of subsequent communications of data an associated beamformee (e.g., data packets precoded with precoding(=precoding matrix) derived from the forward CSI(= consistent with the determined change in the state of the channel ) for transmission to the associated beamformee via the forward channel);
applying the forward-predictive precoding matrix to a data transmission transmitted to the receive antenna of the client device after the second time. (Fig 8C step 846. -transmitting subsequent packets using pre - coded packets with precoding derived from the estimated csi- after forward CSI(=second time)[0141]- [ 0143 ] In an example implementation , the secondary beamformer process can use the estimated forward CSI at 846 (=after second time) to transmit subsequent packets using precoded packets with precoding derived from the estimated CSI . The secondary beamformer process repeats, at least steps 844 and 845 for each overhead dedicated training signal associated with a beamformee that the secondary beamformer intends to communicate with. Accordingly, the solicited sounding framework requires less beamformer processing and less bandwidth than traditional sounding approaches)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pierrugues in view of Ramireddy, wherein the forward-predictive precoding matrix comprises the state of the channel at the future time and is consistent with the determined change in the state of the channel over the time period applying the forward-predictive precoding matrix to a data transmission transmitted to the receive antenna of the client device after the second time as taught by SCHELSTRAETE to use predicted precoding matrices containing state of channel at future time.

Regarding Claim 11, Pierrugues teaches, the method of claim 10, wherein a data transmission with a non-forward precoding matrix occurs between the performing of the first and second soundings. ([0066] At block 340, second precoding processing may be selected. Step 240 is after step-330-beamforming feedback and step-350, second sounding).
Pierrugues does not teach, predictive precoding matrix.
Ramireddy teaches, predictive precoding matrix, ([0181] In accordance with embodiments, the processor (=of device 200) is configured to select a wideband CQI (=change in state of channel) that optimizes the average block error rate block_error_rate (HW) (1 = 1, ... L)) at the communication device for the selected composite Doppler - delay - beam precoder matrix W) (=forward predictive matrix)).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pierrugues, predictive precoding matrix as taught by Ramireddy to use predicted precoding matrices for predictive multi - user scheduling algorithms that attempt to optimize, for example, the throughput for all users by using the knowledge of current and future precoder matrices of the user.

Regarding Claim 12 , Pierrugues does not teach, The method of claim 10, wherein determining the forward-predictive precoding matrix includes determining a new forward-predictive precoding matrix for: each of a plurality of symbols in the data transmission; a group of the plurality of symbols in the data transmission; or a sequence of short data frames; and wherein applying the forward-predictive precoding matrix to the data transmission includes correspondingly applying the new forward-predictive precoding matrix to: each of the plurality of symbols in the data transmission; the group of the plurality of symbols in the data transmission; or the sequence of short data frames.
Ramireddy teaches, the method of claim 10, wherein determining the forward-predictive precoding matrix includes determining a new forward-predictive precoding matrix for: 
each of a plurality of symbols in the data transmission;( [0211]- Y( t,u ) ( i ) is the precoded symbol(=each of plurality of symbols) transmitted on antenna port u at time instant t);
a group of the plurality of symbols in the data transmission; or ([0211]- the transmitter applies the Doppler - delay - beam precoder to PDSCH signals on antenna ports {1000,1008+ V - 1} for v = L layers as where [ x (1,0 ) ( 1 ) , ... , xl , v - 1 ) is a symbol vector of PDSCH symbols, Pe { 1 , 2 , 4 , 8 , 12 , 16 , 24 , 32});
a sequence of short data frames; and ([0004]-For data transmission a physical resource grid may be used. The physical resource grid may comprise a set of resource elements to which various physical channels and physical signals are mapped. The resource grid may comprise a frame or radio frame having a certain duration, like 10 milliseconds, in the time domain and having a given bandwidth in the frequency domain);
wherein applying the forward-predictive precoding matrix to the data transmission includes correspondingly applying the new forward-predictive precoding matrix to: 
each of the plurality of symbols in the data transmission; ([0211]- Y( t,u ) ( i ) is the precoded symbol(=each of plurality of symbols) transmitted on antenna port u at time instant t);
the group of the plurality of symbols in the data transmission; or ([0211]- the transmitter applies the Doppler - delay - beam precoder to PDSCH signals on antenna ports {1000,1008+ V - 1 } for v = L layers as where [ x ( 1,0 ) ( 1 ) , ... , xl , v - 1 ) is a symbol vector of PDSCH symbols , Pe { 1 , 2 , 4 , 8 , 12 , 16 , 24 , 32});
the sequence of short data frames. ([0004]-For data transmission a physical resource grid may be used. The physical resource grid may comprise a set of resource elements to which various physical channels and physical signals are mapped. The resource grid may comprise a frame or radio frame having a certain duration, like 10 milliseconds, in the time domain and having a given bandwidth in the frequency domain);
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pierrugues, The method of claim 10, wherein determining the forward-predictive precoding matrix includes determining a new forward-predictive precoding matrix for: each of a plurality of symbols in the data transmission; a group of the plurality of symbols in the data transmission; or a sequence of short data frames; and wherein applying the forward-predictive precoding matrix to the data transmission includes correspondingly applying the new forward-predictive precoding matrix to: each of the plurality of symbols in the data transmission; the group of the plurality of symbols in the data transmission; or the sequence of short data frames as taught by Ramireddy to use predicted precoding matrices for predictive multi - user scheduling algorithms that attempt to optimize, for example, the throughput for all users by using the knowledge of current and future precoder matrices of the user.

Regarding Claim 13, Pierrugues teaches, The method of claim 10, wherein determining the forward-predictive precoding matrix includes linear extrapolation of the first and second precoding matrices.([0033]- In some embodiments, by analyzing S2 and S1, with respect to each other, the relative gain in signal strength may be observed (=change in channel state). As can be seen in the two matrices, the first matrix is close to the identity matrix, indicating a high performance of the steering matrix while the high non - zero values in the non-diagonal elements of the second matrix indicates a poor performance of the steering matrix. In some embodiments, the value of V / Q may be used to observe a normalized correlation (=linear interpolation between feedback of channel states) of the performance of a precoding technique such that changes over tracked).

Regarding Claim 14, Pierrugues teaches, The method of claim 10, further comprising performing an additional sounding at a third time and, responsive to the additional sounding: receiving an additional CSI from the client device; based on the additional CSI, determining a third precoding matrix indicating a new change in the state of the channel from the state of the channel at the second time; and determining the forward-predictive precoding matrix based on the first precoding matrix, the second precoding matrix, and the third precoding matrix.( [0046],Fig 1B-the sounding signals 180a/b may be similar or comparable to the sounding signal 150 , the feedback 185a/b may be similar/comparable to the feedback 185, the operations 190a/b may be similar or comparable to the operation 190. [0037]- The operation 190 may represent analysis per formed by the AP 110 on the different beamforming feedback (185 received from the station 120. For example, the AP 110 may analyze the beamforming feedback for two (or more) (=third precoding) different precoding techniques and select the one that generates the highest SNR as determined by analyzing values of S between the beamforming feedbacks).

Regarding Claim 16, Pierrugues teaches, the method of claim 15, further comprising determining that the change in the state of the channel and the new change in the state of the channel comprise a repeating pattern. ([0039]- For example, if a particular environmental feature or characteristic is observed by the AP 110 to repeatedly cause poor performance of a given precoding technique, observation of poor performance of the given precoding technique may facilitate prediction of the presence of the particular environmental feature or characteristic).

Regarding Claim 17, Pierrugues teaches, the method of claim 10, further comprising optimizing sounding by sensing a re-transmission of a data transmission to the client device or sensing a packet loss in the data transmission to the client device and, responsively, performing adaptive sounding to the client device to accommodate the re-transmission or packet loss. ([0034] and [0035]- In some embodiments, the repetitive sending of sounding signals 180 may be referred to as a probing mode in which variations in the precoding techniques and / or transmission configurations are probed to identify an optimized and / or improved precoding technique and / or transmission configuration. By changing the precoding technique between different sounding signals, the performance of the different precoding techniques may be analyzed such that the superior precoding technique may be used in concurrent and / or subsequent communications).

Regarding Claim 18, Pierrugues teaches, the method of claim 10, further comprising: receiving an alert from the client device that the client device is in motion; ([0053]- there are periods
 (such as the motion period 230) when the SNR of one or more of the streams exceeds the threshold range of variance(=alert), indicating that the beamformee is in motion);
receiving information from the client device identifying a motion trajectory of the client device; and ([0052]- FIG2A may visually depict tracking SNR over time across four streams to facilitate detecting motion of a beamformee (e.g., station 120 of FIG 1A). FIG2B may visually depict tracking performance);
 updating the forward-predictive precoding matrix based on the motion trajectory, independent of a subsequent sounding. ([0066]-At block 340, second precoding processing may be selected. For example, previously used precoding processing may be selected (e.g. to monitor a channel over time, to detect motion, etc.)).

Regarding Claim 19, Pierrugues teaches, an apparatus comprising:
 a memory storage; and (Fig 9- shows device 900 (which is AP device 110) as in Fig 1A/1B includes a processing device (e.g., a processor) 902, a main memory 904 (e.g., read - only memory (ROM), flash memory, dynamic random-access memory (DRAM) 
a processing unit coupled to the memory storage, wherein the processing unit is operative to: (The computing device 900 may include a with at least one processor)
establish a wireless communication with a receive antenna of a client device over a channel; ([0062]- The method 300 may be implemented, in whole or in part, by the AP 110 and / or the stations 120, 120a, 120b of FIGS. 1A / 1B, or by any other beamformer such as a cellular antenna);
perform a first sounding to the receive antenna and, responsive to the first sounding, receive first channel state information (CSI) from the client device at a first time;( [0064] and Fig3-at block 320, a first sounding signal (=first sounding) may be transmitted by AP to stations 120/120a/120b (=client device) using the first precoding processing determined at the block 310. precoding technique or other transmission characteristic. [0065] At block 330, first beamforming feedback that is responsive to the first sounding signal (=first channel state information) may be obtained from a station);

based on the first CSI, determine a first precoding matrix; (precoding technique or other transmission characteristic. [0065] At block 330, first beamforming feedback that is responsive to the first sounding; [0066]- At block 340, second precoding processing may be selected);
perform at least a second sounding to the receive antenna and, responsive to the second sounding, receive second CSI from the client device at a second time; ([0067] and Fig3-at block 350, a second sounding signal (=second sounding) may be transmitted by AP to stations 120/120a/120b (=client device) using the second precoding processing selected at block 330. [0068] At block 360, second beamforming feedback that is responsive to the second sounding signal (=second CSI from client device) may be obtained from the station);
based on the second CSI, determine a second precoding matrix, the second precoding matrix indicating a change in a state of the channel from the state of the channel at the first time; ([0067] and Fig3-at block 350, a second sounding signal (=second sounding) may be transmitted by AP to stations 120/120a/120b (=client device) using the second precoding processing selected at block 330. [0068] At block 360, second beamforming feedback that is responsive to the second sounding signal (=second CSI from client device) may be obtained from the station);
Pierrugues does not teach, based on the first and second precoding matrices, determine a forward- predictive precoding matrix.
Ramireddy teaches, based on the first and second precoding matrices, determine a forward- predictive precoding matrix (Fig12-Step 262 -” Multi - user precoder matrix construction including precoder matrix prediction”. Fig 12, steps 260 and 262 FIG. 2 shows schematically the base station 200, gNB, the user equipment, UE, 202(=client device) and the channel 204, like a radio channel for a wireless data communication between the base station 200 and the user equipment 202. The base station includes an antenna array.
In [0092] - [0094], [0181] In accordance with embodiments, the processor(=of device 200) is configured to select a wideband CQI(=change in state of channel) that optimizes the average block error rate block_error_rate ( HW ) ( 1 = 1 , ... L ) ) at the communication device for the selected composite Doppler - delay - beam precoder matrix W ) (=forward predictive matrix)( 1 = 1 , ... , L ) and a multi - dimensional channel tensor H for the T time instants .
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pierrugues, based on the first and second precoding matrices, determine a forward- predictive precoding matrix as taught by Ramireddy to use predicted precoding matrices for predictive multi - user scheduling algorithms that attempt to optimize, for example, the throughput for all users by using the knowledge of current and future precoder matrices of the user.
Pierrugues in view of Ramireddy does not teach, wherein the forward-predictive precoding matrix comprises the state of the channel at the future time and is consistent with the determined change in the state of the channel over the time period; applying the forward-predictive precoding matrix to a data transmission transmitted to the receive antenna of the client device after the second time.
SCHELSTRAETE teaches, wherein the forward-predictive precoding matrix comprises the state of the channel at the future time and is consistent with the determined change in the state of the channel over the time period and ;( [0043] For each of the received dedicated training signal, the transceiver estimates forward CSI (=state of channel at future time) derived based on the dedicated training signal from an associated beamformee to improve transmission of subsequent communications of data an associated beamformee (e.g., data packets precoded with precoding(=precoding matrix) derived from the forward CSI(= consistent with the determined change in the state of the channel ) for transmission to the associated beamformee via the forward channel);
applying the forward-predictive precoding matrix to a data transmission transmitted to the receive antenna of the client device after the second time. (Fig 8C step 846. -transmitting subsequent packets using pre - coded packets with precoding derived from the estimated csi- after forward CSI(=second time)[0141]- [ 0143 ] In an example implementation , the secondary beamformer process can use the estimated forward CSI at 846 (=after second time) to transmit subsequent packets using precoded packets with precoding derived from the estimated CSI . The secondary beamformer process repeats, at least steps 844 and 845 for each overhead dedicated training signal associated with a beamformee that the secondary beamformer intends to communicate with. Accordingly, the solicited sounding framework requires less beamformer processing and less bandwidth than traditional sounding approaches)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pierrugues in view of Ramireddy, wherein the forward-predictive precoding matrix comprises the state of the channel at the future time and is consistent with the determined change in the state of the channel over the time period applying the forward-predictive precoding matrix to a data transmission transmitted to the receive antenna of the client device after the second time as taught by SCHELSTRAETE to use predicted precoding matrices containing state of channel at future time.

Regarding Claim 20, Pierrugues teaches, the apparatus of claim 19, wherein the determination of the forward- predictive precoding matrix includes extrapolation of the first and second precoding matrices. ([0033]- In some embodiments, by analyzing S2 and S1, with respect to each other, the relative gain in signal strength may be observed (=change in channel state). As can be seen in the two matrices, the first matrix is close to the identity matrix, indicating a high performance of the steering matrix while the high non - zero values in the non-diagonal elements of the second matrix indicates a poor performance of the steering matrix. In some embodiments, the value of V / Q may be used to observe a normalized correlation (=linear interpolation between feedback of channel states) of the performance of a precoding technique such that changes over tracked).
	

Claims 6,15 are rejected under 35 U.S.C. 103 as being unpatentable over  
Pierrugues et al. (US 2021/0067212 A1) in view of Ramireddy et al. (US 2021/0226674 A1)
in further view of Cioffi et al. (US 2018 / 0323825 A1)
Regarding Claim 6, Pierrugues in view of Ramireddy does not teach, the method of claim 5, wherein determining the change in the state of the channel includes non-linear extrapolation.
Cioffi teaches, the method of claim 5, wherein determining the change in the state of the channel includes non-linear extrapolation. ([0064]- Since the channel response can be different for different cables or for different uses, in embodiments, adaptive learning may be used to estimate the channel. [0075]- The precoder 64 may be structured as a non - linear precoder, GDFE or other structure used to decrease crosstalk at receivers from a multi - output transmitter).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pierrugues in view of Ramireddy, the method of claim 5, wherein determining the change in the state of the channel includes non-linear extrapolation, as taught by Cioffi to use predicted precoding matrices for predictive multi - user scheduling algorithms that attempt to optimize, for example, the throughput for all users by using the knowledge of current and future precoder matrices of the user.

Regarding Claim 15, Pierrugues in view of Ramireddy does not teach, the method of claim 14, wherein determining the forward-predictive precoding matrix includes non-linear extrapolation.
Cioffi teaches, the method of claim 14, wherein determining the forward-predictive precoding matrix includes non-linear extrapolation ([0064]- Since the channel response can be different for different cables or for different uses, in embodiments, adaptive learning may be used to estimate the channel. [0075]- The precoder 64 may be structured as a non - linear precoder, GDFE or other structure used to decrease crosstalk at receivers from a multi - output transmitter).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pierrugues in view of Ramireddy, the method of claim 14, wherein determining the forward-predictive precoding matrix includes non-linear extrapolation, as taught by Cioffi to use predicted precoding matrices for predictive multi - user scheduling algorithms that attempt to optimize, for example, the throughput for all users by using the knowledge of current and future precoder matrices of the user.


Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anindita Sen whose telephone number is (571)-272-2390. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANINDITA SEN/Examiner, Art Unit 2478             

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478